Citation Nr: 0410105	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether the request for a waiver of overpayment of death pension 
benefits, in the amount of $6,794.00, was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
September 1952.  He died in December 1983.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 decision of the Committee on Waivers 
and Compromises (Committee or COWC) of the Department of Veterans 
Affairs (VA) Debt Management Center (DMC), Fort Snelling, 
Minnesota.  

The COWC determined that the appellant had not filed a timely 
application for a waiver of her death pension overpayment 
indebtedness.  The case was subsequently transferred to the 
Wichita, Kansas, Medical and Regional Office Center (M&ROC) which 
issued a statement of the case in May 2003.  

On February 9, 2004, the appellant was scheduled to appear at a 
hearing before the Board but failed to appear.  Accordingly, the 
Board construes the previous request for a hearing as having been 
withdrawn.  38 C.F.R. § 20.702(d) (2003).  The case is ready for 
appellate review.  

In conjunction with the filing of her substantive appeal, the 
appellant asserted statements pertaining to other possible VA 
benefits to which she believes she may be entitled, including 
Veteran's Insurance benefits.  As these potential claims have been 
neither procedurally prepared nor certified for appellate review, 
the Board is referring them to the M&ROC for clarification, and 
any indicated adjudication action.  Godfrey v. Brown, 7 Vet. App. 
398 (1995).





FINDINGS OF FACT

1.  By a November 7, 1999 letter, VA notified the appellant that 
she was charged with an overpayment of death pension benefits in 
the amount of $6,794.00, and she was then told of her right to 
request waiver of the overpayment within 180 days.

2.  The evidence is in equipoise as to whether the appellant's 
request for waiver was received by VA within 180 days after 
notification of the overpayment.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the $6,794.00 
death pension overpayment was timely filed and must now be 
considered.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b) (2003); Gilbert v. Derwinski, 1 Vet. App. 49, (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not 
applicable to cases involving waiver of indebtedness.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Moreover, given the favorable 
outcome of this decision, no useful purpose would be served in 
pursuing the question of whether the appellant's claim has been 
adequately developed.  


Criteria

The applicable law states that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates that as a result of error either by 
VA, or due to other circumstances beyond the debtor's control, 
there was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for mailing 
(including forwarding).  

If the requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson of the 
COWC shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

Where, as in the present case, VA mails a notice, there is a 
presumption of the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The current standard of review is as follows.  After the evidence 
has been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
The United States Court of Appeals for Veterans Claims (CAVC) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The appellant contends that she did submit a request for a waiver 
of her death pension debt within the 180 day time-limit.  She 
stated that she had immediately requested a waiver after receiving 
notice of the debt, and that she had in fact filled out several 
waiver forms and sent several letters but did not know why they 
could not be found.  The appellant noted that the Veterans Service 
Center Manager had certified that her initial waiver request had 
been received but was then lost.  She wanted to know what the date 
was for the receipt of that request.  

The claims folder contains a signed written certification, from 
the management of the DMC of VA.  This certification verifies that 
on November 7, 1999, VA dispatched the initial notice of 
indebtedness and the right to request waiver to the debtor.  The 
appellant was informed in the notice of an overpayment of VA death 
pension benefits in the original principal amount of $6,794.00.  

The information from DMC includes a printout of the screen from 
the Centralized Accounts Receivable Online System (CAROLS) that 
indicates the date of dispatch of the DMC's initial notice to the 
debtor, and a statement that explains the details of the screen 
printout.  

The information from DMC also includes a copy of the VA form 
letter, FL 4-413a, that was used to provide notice to the 
appellant of the death pension overpayment debt, including her 
rights and obligations regarding that debt including her right to 
request a waiver.  In the form it is stated that the right to 
request a waiver only lasts 180 days.  These items are a part of 
the permanent record, in accordance with OF Bulletin 99.GC1.04 
(May 14, 1999).  

The record also includes a "Decision on Waiver of Indebtedness", 
issued by the Committee, dated November 8, 2001.  In that 
decision, it is stated that the appellant had requested a waiver 
and completed a Financial Status Report that were not associated 
with the claims file because they were lost.  The November 2001 
decision denied waiver of recovery of the $6,794.00 overpayment of 
death pension benefits, on the basis that the claim for waiver was 
not timely filed. 

The record includes a copy of a request for waiver from the 
appellant dated August 10, 2001, and received August 10, 2001.  
There is no completed Financial Status Report in the record.  


Analysis

The pertinent facts of this case are that the appellant was 
notified of the overpayment debt in November 1999.  Although the 
correspondence received by VA in August 2001 is the earliest 
communication from the appellant of record that could be construed 
as a request for a waiver of recovery of overpayment, there is 
evidence that the appellant had sent a waiver request and 
Financial Status Report that was lost by VA.  There is no 
indication as to the date that the lost waiver request had been 
received by VA.  The appellant's contention is that she filed a 
timely request for a waiver of the debt, and that VA must have 
lost it.  

Given that the appellant has asserted her belief that she filed a 
timely request for a waiver of the death pension overpayment, and 
given that a waiver request from the appellant was lost by VA 
through no fault of the appellant, the Board finds that there is 
an approximate balance of positive and negative evidence as to the 
question of whether the appellant did file a waiver request within 
180 days of her receipt of notice of the debt.  

As the evidence is in equipoise as to the issue of whether a 
timely waiver request has been filed, the benefit of the doubt 
must be given to the claimant and it must be concluded that her 
request for a waiver was timely filed.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Her appeal must be granted on that 
basis.  It is now incumbent upon the Committee to develop and 
consider the appellant's request for a waiver.  


ORDER

The request for a waiver of overpayment of death pension benefits, 
in the amount of $6,794.00, was timely filed; to that extent the 
appeal is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



